Petition for Writ of Mandamus Dismissed for Want of Jurisdiction, and
Memorandum Opinion filed June 5, 2008







 
Petition
for Writ of Mandamus Dismissed for Want of Jurisdiction, and Memorandum Opinion
filed June 5, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00411 -CV
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL
PROCEEDINGS
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
16, 2008, relator Edward R. Newsome filed paperwork which we construe as a
petition for writ of mandamus.  The respondent is described as the director of
St. Luke=s Hospital.  We cannot determine the
underlying lawsuit or identity of the real party in interest, and relator has
not specified from what order(s) he seeks relief.




A court
of appeals has no general writ power over a personBother than a judge of a district or
county courtBunless issuance of the writ is necessary to enforce the court=s jurisdiction in a case already
properly before it.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 1988).  The petition
does not identify a respondent over whom the court has jurisdiction.  See id.
Accordingly,
we dismiss for want of jurisdiction the petition in case number 14-08-00411-CV,
and all other requests for relief contained in that petition.
PER
CURIAM
 
Petition Dismissed for Want of Jurisdiction and
Memorandum Opinion filed, June 5, 2008.
Panel consists of Chief Justice Hedges, Justice
Fowler, and Justice Boyce.